Citation Nr: 9927207	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  95-17 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Attorney-at-
law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from December 1942 to 
October 1945.

The instant appeal arose from a January 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Jackson, Mississippi, which denied a claim to reopen 
a claim for service connection for rheumatoid arthritis 
secondary to scarlet fever.  This case was remanded by the 
Board of Veterans' Appeals (Board) in November 1997 for due 
process reasons.  In a May 1998 Board decision  the claim to 
reopen was granted and the claim for service connection for 
rheumatoid arthritis was remanded for due process reasons.

In October 1998, the Board denied the appellant's claim, and 
the appellant filed a timely appeal to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court").  In April 1999, the VA General 
Counsel and the appellant's attorney filed a joint motion for 
partial remand and to stay further proceedings.  The parties 
asked the Court to vacate and remand the Board's October 1998 
decision.  The Court granted the joint motion in April 1999, 
vacating and remanding the issue of entitlement to service 
connection for rheumatoid arthritis.


FINDINGS OF FACT

1.  The appellant served on active duty from December 1942 to 
October 1945.

2.  Competent medical evidence does not establish that the 
appellant currently has rheumatoid arthritis that began during 
service or that was manifested to a compensable degree within 
one year thereafter.


CONCLUSION OF LAW

The appellant does not have rheumatoid arthritis that was 
incurred or aggravated during service, or that was manifest to 
a compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1110, 1112 (West 1991); 38 C.F.R. §§ 3.303, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records reveal that the appellant was 
hospitalized from May 20, 1943, to July 17, 1943, with a 
diagnosis of scarlet fever.  The veteran was treated with 
sulfa.  A progress note dated June 28 indicated that the 
veteran had developed moderate arthritis of the hips, ankle, 
and right knee.  Over the next few days, the right knee was 
noted to be swollen and painful, and the veteran reported pain 
in his wrists.  A July 2 record noted that the veteran was 
improving and that the joint symptoms were subsiding.  His 
condition was described as satisfactory for the remaining 
weeks of his hospitalization, and no further joint complaints 
were noted.  The final diagnosis included "[a]rthritis, 
acute, non-suppurative, moderate, right knee, secondary to 
Scarlet Fever."  The service medical records show no further 
joint complaints during the remaining two years of the 
veteran's period of active duty.  His October 1945 military 
separation examination was negative for musculoskeletal 
defects.

The veteran first filed a claim for benefits in 1965, almost 
20 years after his separation from service.  He stated that 
after his separation from service "for the next ten years I 
was apparently in good health, then I began to have these 
aching, swelling, feverish joints which felt exactly like my 
ankle did when I was recuperating from the scarlet fever."  
Despite this statement of good health following service, in a 
February 1992 letter, the veteran's wife stated that the 
veteran saw 3 physicians in the 1940s but that they were 
unable to get copies of those records.  Also, in a June 1984 
letter, the appellant's private physician, Willard A. Barnes, 
M.D., reported that he treated the appellant during the 
1950's on at least two occasions when he complained of joint 
pain.  The first time was when he complained of right 
shoulder pain in 1951, and the second time was in 1955 when 
he complained of severe pain in both ankles and knees.  No 
history, findings, or diagnoses referable to these complaints 
were provided.

Medical treatment records from the appellant's private 
physician C.F. Lacey, M.D., dated from November 1963 to July 
1965, show that the appellant was treated for complaints of 
multiple joint pain.  In June 1964, Dr. Lacey performed a 
rheumatoid arthritis test on the veteran which was negative.  
In February 1965 he was "to have uric acid."

A VA examination was conducted in April 1965.  The appellant 
complained of multiple arthritic involvement at various times 
and claimed that he was being treated for pain and swelling 
of various articulations with transient relief.  April 1965 
X-rays revealed minimal arthritic changes of the cervical 
spine.  X-rays of the shoulders, hands and feet were normal 
except for an old healed fracture of the tuft of the terminal 
phalanx of the left index finger.  Additional X-rays taken in 
July 1965 of the appellant's hands, wrists, ankles and knees 
were negative for arthritis or any evidence of bone 
abnormality, but indicated soft tissue swelling of the right 
ankle and synovitis of the knees.  The examiner diagnosed 
chronic degenerative arthritis of the cervical spine, and 
synovitis of the knees by X-ray.  

A May 1965 VA pension examination report from H. C. 
Bernfield, M.D., was submitted, which indicated that the 
appellant complained of recurrent discomfort in his hands and 
numerous other joints for many years.  The appellant provided 
no history of rheumatic fever.  He claimed that he had had no 
serious illnesses other than scarlet fever during service, 
with middle ear infection and acute arthritis.  

A report from the Ochsner Clinic in New Orleans, Louisiana, 
indicated that the appellant was hospitalized at that 
facility from July to August 1965, with complaints of joint 
pain, swelling, heat, and decreased function.  The appellant 
reported on admission that he had only had tenderness and 
swelling of his joints for two years; however, another 
admission record reported a 6 to 7 year history of painful 
joints with swelling.  The impression was acute rheumatoid 
arthritis.

A July 27, 1965, Ochsner Clinic record reported that 
"[p]ossibly history goes back to 1943.  In army-developed 
scarlet fever." (emphasis in original).  A July 30, 1965, 
note referred to the veteran's joint pain in service and 
opined "the episode in the 1940s occurred 4 weeks after the 
sore throat--was monoarticular unassociated [with] fever or 
malaise--this could have been an allergic phenomenon 
[secondary] to sulfa, but who can tell now."  The record 
noted that the 5 year history of "migratory monoarticular 
arthritis [with] freedom of pain between suggests Palindromic 
Rheumatism."  The record noted that the joint pain became 
multiple in October 1964 and that it was more or less 
constant in June 1965.

An August 1965 letter from the appellant's treating 
physician, William H. Schindel, M.D., at the Ochsner Clinic 
noted that the veteran had swelling and tenderness in the 
right ankle and hands.  Latex fixation and ASO titer was 
positive.  X-rays of the left hand were normal, and X-rays of 
the right hand showed soft tissue swelling.  However, the X-
ray report concluded that there was no evidence of arthritis.  
It was thought that the appellant had typical or rheumatoid 
arthritis, and he was hospitalized for bed rest and 
physiotherapy.  He was also prescribed Ascriptin.

The veteran stated that he was told by physicians that his 
rheumatoid arthritis was a result of "some previous sickness 
(such as scarlet fever), a virus, or infection."  In 
December 1965 he submitted a written statement and included 
excerpts he attributed to the Encyclopedia Britannica which 
indicated that rheumatoid arthritis "is usually marked by 
periods of rapid progression and severe symptoms alternating 
with periods of quiescence and relatively good health.  
Sometimes patients experience complete remissions from 
symptoms and may remain in a state of good health for months 
or years."  The veteran has also submitted a written 
statement of excerpts attributed to the Encyclopedia 
Britannica which noted that arthritis and rheumatic fever 
were late complications of scarlet fever.

A letter dated in January 1976 from the appellant's private 
physician, Robert E. Songy, M.D., of the Ochsner Clinic, 
indicated that the appellant had not been seen there between 
1965 and 1975.  He was seen in November 1975 for routine 
examination and evaluation of his rheumatoid arthritis.  He 
was seen in rheumatology by Dr. Lang whose "overall 
impression was that [the appellant] had mild osteoarthritis 
on top of his rheumatoid arthritis, but [Dr. Lang] felt that 
both were relatively inactive."  Dr. Songy summarized that 
the appellant's examination "was fairly normal" and that 
his arthritis appeared well-controlled.  

A November 1975 Ochsner Clinic X-ray report of the right hand 
noted arthritic changes in the metacarpophalangeals joints 
consistent with rheumatoid arthritis and osteoarthritis.  X-
rays of the right knee showed only minimal hypertrophic 
spurring.  There are no medical records for the period from 
November 1975 to December 1983.  A December 1983 treatment 
record from Lakeland Orthopaedic Clinic, P.A., indicated that 
the appellant had a history of rheumatoid arthritis for 
almost 20 years, or since 1963, with increasing pain in his 
feet.  The impression was rheumatoid arthritis with claw toes 
and callouses on his right foot, and talo-navicular arthritis 
of his left foot.

January 1984 X-rays from the Ochsner Clinic, which were 
compared with the 1975 X-ray reports, revealed severe, 
progressive rheumatoid arthritis of the hands and feet.  
Treatment records from the Ochsner Clinic in January 1984 
showed that in 1983 the veteran had developed acute left knee 
pain followed by left foot pain.  It was noted that 
rheumatoid arthritis was diagnosed in 1965 and that it had 
been under control until 1983.

A February 1984 statement from the appellant's private 
physician, Jack Waxman, M.D., was submitted.  Dr. Waxman 
reported that the appellant was seen in January 1984 with 
mild rheumatoid disease activity.  He noted that it was not 
clear which way his disease activity was going, but that 
follow-up every 3 to 6 months of sedimentation rate, 
hemoglobin and rheumatoid factor would be useful to document 
any degree of worsening.  It was noted that the appellant 
"apparently has had a very slow, progressive and erosive 
disease over a long period of time."

VA treatment records dated from March to July 1984 reported 
that the appellant provided a history of rheumatoid arthritis 
and complained of pain in his left foot in March 1984.  X-
rays revealed moderately advanced changes of rheumatoid 
arthritis in his wrist joints; minimal degenerative arthritis 
changes in his right knee, with no evidence of involvement of 
the knee joints by rheumatoid arthritis; and minimal changes 
due to rheumatoid arthritis in his feet.

At his July 1984 hearing on appeal, the appellant testified 
that his rheumatoid arthritis was secondary to his scarlet 
fever during military service.  He claimed that he had 
occasional joint pain in the 1950's which was assessed as 
bursitis, tendonitis, and muscle spasms.  His wife testified 
that she married the appellant after his separation from 
service and that, after their son was born in 1949, the 
appellant began to complain of "different soreness" and 
finally visited a doctor in 1951.  He stated that he felt 
better for "a long period of time" in the 50s and early 
60s, but in the early 1960's his joint pain returned.  He 
reported that he was in "good condition" between 1965 and 
1975 and again for 8 years between 1975 and 1983.

A March 1985 statement from the appellant's private 
physician, James K. Hensarling, M.D., was submitted.  Dr. 
Hensarling reported that he reviewed documents which 
indicated that the appellant was hospitalized in 1943 for 
fever, and had a diagnosis of "scarlet fever."  He 
indicated that the appellant was "diagnosed as having 
rheumatoid arthritis in 1965 and that prior to 1965 he had 
multiple problems associated with bursitis, arthralgia, 
etc."  He claimed that:

this is not uncommon for clinical 
rheumatoid arthritis.  The onset in 1943 
is clinically compatible with acute onset 
arthritis with spontaneous remission with 
subsequent subclinical disease.  The late 
onset of chronicity for the disease again 
is part of the spectrum.  It is my 
clinical opinion the patient had 
rheumatoid arthritis in 1943 on this 
retrospective analysis.  

A letter from the appellant's private physician, Edward E. 
Bryant, M.D., of the Family Medicine Clinic, dated in April 
1985, reported that the appellant had been followed for 
rheumatoid arthritis for the past year.  Dr. Bryant reported 
that the appellant "was originally diagnosed as having 
scarlet fever in 1943 in the service with acute arthritic 
pain and swelling at that time.  That significant episode 
resolved only to reappear approximately 1965 as rheumatoid 
arthritis.  It is felt that these problems are definitely 
related . . . ."  Dr. Bryant mentioned that "[t]his is 
especially pertinent as significant new information has come 
to light regarding previous streptococcal diseases as 
possible etiologies of rheumatoid arthritis, especially late 
onset chronicity of disease."  He concluded, "[i]t is my 
clinical opinion that the patient had rheumatoid arthritis in 
1984 on retrospective analysis.  Dr. Hensarling concurs . . . 
."  The Board presumes that a typographical error was made 
and that the reference in the last sentence to "1984" 
should read "1943."

A July 1994 letter to the appellant's wife from Doyt L. Conn, 
M.D., of the Division of Rheumatology and Internal Medicine 
at the Mayo Clinic, was submitted.  Dr. Conn, in response to 
an inquiry from the appellant's spouse, claimed that, based 
upon the history provided to him of the appellant having 
scarlet fever when he was 20 years old and being diagnosed as 
having rheumatoid arthritis in 1965, he could not answer 
whether or not scarlet fever caused the rheumatoid arthritis.  
However, he reported that "[i]t is certainly possible that 
he has had the rheumatoid arthritis since he was 20."

A statement from an acquaintance of the appellant was 
received in January 1995.  The acquaintance indicated that 
when the appellant returned from service "he was still a 
sick man and looked terrible."  He stated that "he knew for 
a fact" that the appellant "began to have pain in his 
joints and limbs shortly after being discharged . . . ."

At his October 1996 hearing on appeal the appellant and his 
wife testified that the appellant had arthritis during 
service, and that shortly after they were married in 1947 he 
began to complain of joint pain.  They stated that he sought 
treatment in the early 1950s and that he was diagnosed with 
rheumatoid arthritis in 1965.  The veteran's wife cited 
several texts which she asserted supported their contentions.

Private medical treatment records from Dr. Hensarling, dated 
from August 1983 to October 1996, were submitted which 
indicated that the appellant received treatment for various 
disorders including rheumatoid arthritis.  These records 
showed a period of hospitalization in June 1993 at St. 
Dominic Hospital for rheumatoid flare-up following the 
withdrawal of medications after blood levels dropped.  
Hospitalization records for a period of admission in 
September 1993 at the Mississippi Methodist Rehabilitation 
Center showed surgical treatment for severe rheumatoid 
arthritis and unstable neck.

A VA joints examination was conducted in February 1997.  In a 
later writing, the examiner stated that he had thoroughly 
reviewed the evidence of record.  The examiner noted the 
veteran's history of scarlet fever subsequently manifested by 
"arthritis involving the left ankle, right knee, and both 
wrists."  The examiner noted the lack of subsequent history 
of joint pain in service and the private physician's 
statement regarding the veteran's treatment for joint pain 
twice in the 1950s.  The examiner noted that in the late 50s 
the veteran had complaints in numerous joints and that he was 
diagnosed with rheumatoid arthritis in 1965.  The examiner's 
impression following physical evaluation of the appellant was 
of rheumatoid arthritis.  He expressed the opinion that the 
appellant's "history of scarlet fever during service 
appear[ed] to have been fairly clear cut and . . . there is 
little doubt that the joint problems that he experienced 
during service were related to the acute febrile illness."  
The examiner reported that the "onset of rheumatoid 
arthritis was at the very earliest in the mid 1950's", and 
that he could "find no way that this is connected to his 
previous history of scarlet fever."  He stated that 
"[s]carlet fever is not known to be a precursor of eventual 
rheumatoid arthritis."  Therefore, he concluded that 
although the appellant had rheumatoid arthritis which was 
severely disabling, he could find "no connection of this 
rheumatoid arthritis to his period of military service."

An additional letter from Dr. Hensarling, dated in February 
1997, was submitted.  Dr. Hensarling reported that the 
appellant had "a classic expression of rheumatoid 
arthritis."  He stated that "rheumatoid arthritis can occur 
and resolve and reoccur years later" which he called 
"'relapsing and remitting rheumatoid arthritis'".  He 
reported that "it is not inconceivable that the [appellant] 
had rheumatoid arthritis during his bout with 'scarlet 
fever'."  He expressed the opinion that "the arthritis that 
[the appellant] experienced at that time was rheumatoid 
arthritis" and referred to the textbook Rheumatology by 
Klippel and Dieppe, 1994 Edition. 

A June 1997 addendum from the VA examiner who conducted the 
February 1997 examination was submitted.  He reported that 
all the available records, including service medical records 
and private medical records, were reviewed in detail.  In 
particular, he noted that he had reviewed the February 1997 
opinion of Dr. Hensarling.  In response, the VA examiner 
stated his opinion that: 

The [appellant's] episode of illness 
during his military service in the 1940's 
was very clearly diagnosed as scarlet 
fever.  This was a febrile illness also 
involving otitis media and arthritis.  It 
is not plausible to assert that the 
[appellant] suffered from two different 
diseases during this very clearly 
diagnosed episode of scarlet fever.  
Rather, the arthritis during this episode 
was because of his scarlet fever and had 
no other cause.  There is no medical 
basis of which I am aware connecting the 
eventual onset of rheumatoid arthritis 
with prior occurrence of scarlet fever.  
Therefore, although the [appellant] is 
clearly quite disabled by his rheumatoid 
arthritis, it is the opinion of this 
evaluator that the [appellant's] episode 
of scarlet fever during the service had 
no causal relationship with his eventual 
development of rheumatoid arthritis.  
Rather rheumatoid arthritis occurred in 
this unfortunate individual as a totally 
independent event, not related to his 
military service. 

The appellant is seeking service connection for rheumatoid 
arthritis.  He contends, in substance, that the arthritis he 
had in service was rheumatoid arthritis which originated from 
his service-connected scarlet fever in service.  He asserts 
that since service, he has had rheumatoid arthritis which has 
had periods of remission as well as periodic flare-ups.

Under 38 U.S.C.A. § 1110, compensation will be provided if it 
is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  For certain chronic 
diseases, including arthritis, the law provides a presumption 
of service connection if the disease becomes manifest to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1) 
(West 1991); 38 C.F.R. §§ 3.307, 3.309(a) (1998).

Before service connection may be decided, however, the 
initial question for resolution is whether the veteran has 
submitted a well-grounded claim in accordance with 
38 U.S.C.A. § 5107 (West 1991), and Murphy v. Derwinski, 1 
Vet.App. 78 (1990). "[I]n order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service disease or 
injury and the current disability (medical evidence)."  
Caluza v. Brown, 7 Vet.App. 498, 506 (1995)(citations 
omitted).

As an initial matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991), in that it is plausible.  He has 
provided evidence of a current disability, rheumatoid 
arthritis; his service medical records show complaints of 
joint pain in service and diagnosis of arthritis; and several 
private medical records indicate a relationship between the 
veteran's arthritis in service and his present rheumatoid 
arthritis.

Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a) 
(West 1991).  The veteran has been afforded a VA examination 
with a supplemental report, and all available service medical 
records, private medical records, and VA treatment records 
have been associated with the claims folder.  He has not 
asserted that there are any missing, relevant records.  
Therefore, the Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 1991).

The April 1999 joint motion requested a remand in this matter 
for two primary reasons.  One reason the joint motion 
requested a remand was so that the Board provide reasons and 
bases regarding its "apparent rejection" of favorable 
medical evidence, including Dr. Hensarling's March 1985 and 
February 1997 statements and Dr. Bryant's 1985 statement.  
The Board notes that the Court has found that "[i]t is not 
error for the BVA to favor the opinion of one competent 
medical expert over that of another when the Board gives an 
adequate statement of reason or bases."  Owens v. Brown, 7 
Vet.App. 429, 433 (1995).

The Board finds that Dr. Hensarling's March 1985 and February 
1997 statements and Dr. Bryant's 1985 statement are not 
dispositive as regards the veteran's claim for several 
reasons.  First, it does not appear that the private 
physicians had the opportunity to review all the evidence of 
record, as did the 1997 VA examiner.  Dr. Hensarling's 1985 
letter referred to "documents" that the veteran showed him 
indicating hospitalization and treatment in 1943, but it is 
not clear that these documents were the veteran's service 
medical records.  In addition, there is no indication that 
Dr. Hensarling reviewed any post-service medical records 
prior to preparing his 1985 statement.  Dr. Bryant's 1985 
statement and Dr. Hensarling's 1997 statement do not indicate 
that any of the veteran's records were reviewed prior to the 
creation of those statements.  The Board finds that a medical 
opinion clearly based on all the medical evidence of record, 
as were the reports of the 1997 VA examiner, to be more 
probative than medical opinions based on minimal, if any, of 
the medical records pertaining the veteran.

Second, the Board does not find Dr. Hensarling's and Dr. 
Bryant's statements dispositive because, by their own 
acknowledgment, they are based on "retrospective analysis" 
which occurred over 40 years (in the case of the 1985 
letters) and over 50 years (in the case of the 1997 letter) 
after the veteran's period of acute arthritis in service.  
The Board recognizes that the 1997 VA opinions were also made 
many years after service; however, the VA examiner had the 
benefit of having the entire medical record to review and 
consider when providing his opinion.

In this regard, the Board finds the statements of the Ochsner 
Clinic in July 1965 significant as the Ochsner Clinic records 
were made only 20 years after service and at the time the 
veteran was first diagnosed with rheumatoid arthritis.  The 
1965 Ochsner Clinic records did not show a definitive link 
between the veteran's acute arthritis in service and his 
complaints in 1965, as one record noted only "[p]ossibly 
history goes back to 1943.  In army--developed scarlet 
fever." (emphasis in original).  Other Ochsner Clinic 
records candidly query "who can tell now" whether there was 
a link between acute arthritis in service and the 1965 
diagnosis of rheumatoid arthritis.

Most significantly, the more contemporaneous Ochsner Clinic 
records reveal a clearly articulated medical explanation for 
the veteran's joint pain in service which does not serve to 
connect the in-service joint pain with the rheumatoid 
arthritis diagnosed over 20 years later.  A July 1965 clinic 
record suggested that the veteran's joint pain in service 
"could have been an allergic phenomenon [secondary] to 
sulfa."  The Board finds these statements, made more closely 
in time to the veteran's period of service and to his initial 
diagnosis of rheumatoid arthritis, to be more probative than 
medical opinions prepared without reviewing all the evidence 
of record 20 and 30 years after rheumatoid arthritis was 
initially diagnosed.  Curry v. Brown, 7 Vet. App. 59, (1994) 
(holding that a plausible basis exists in the record for the 
Board's reliance on the most contemporaneous evidence of 
record).

Third, the Board finds that the private medical statements 
are not as persuasive as the opinion of the 1997 VA examiner 
because the former are couched in hesitant language regarding 
a link between scarlet fever with acute arthritis in service 
and the current rheumatoid arthritis, whereas the latter 
opinion is issued in decisive language.  See Winsett v. West, 
11 Vet. App. 420, 424 (1998) ("It is axiomatic that . . . 
the Board is not required to accept the proffered medical 
opinion supporting a claim . . . .").  In this regard, the 
Board notes that in 1985 Dr. Bryant referred to "significant 
new information" which "has come to light regarding 
previous streptococcal diseases as possible etiologies of 
rheumatoid arthritis, especially late onset chronicity of 
disease."  However, by his own admission, the link between 
scarlet fever and rheumatoid arthritis was only "possible."  
Similarly, Dr. Hensarling's 1997 opinion states that it is 
"not inconceivable" that the veteran simultaneously had 
rheumatoid arthritis and scarlet fever in service.  The Board 
notes that Dr. Hensarling's 1997 statement references a 
medical text; however, no specific language in the text is 
cited as support for his opinion.  Finally, Dr. Conn's July 
1994 letter stated that he could not answer whether or not 
scarlet fever caused the rheumatoid arthritis.  He indicated 
only that it was "possible" that the veteran had rheumatoid 
arthritis since age 20.

The VA examiner's opinion, by contrast, is not at all 
speculative.  In his initial report in February 1997 he 
reported that he could "find no way that [the veteran's 
rheumatoid arthritis] is connected to his previous history of 
scarlet fever."  In addition, he could find "no connection 
of this rheumatoid arthritis to his period of military 
service."  In his June 1997 report he stated that "[i]t 
[wa]s not plausible to assert that the [appellant] suffered 
from two different diseases [rheumatoid arthritis and scarlet 
fever] during this very clearly diagnosed episode of scarlet 
fever."  He also stated that "[t]here is no medical basis 
of which I am aware connecting the eventual onset of 
rheumatoid arthritis with prior occurrence of scarlet 
fever."

In summary, the Board finds the preponderance of the medical 
evidence is against the veteran's claim because the opinion 
regarding etiology which is most contemporaneous to the 
veteran's period of service and his 1965 diagnosis of 
rheumatoid arthritis does not support the claim.  In 
addition, the 1997 VA examiner's opinion does not support the 
claim and is considered more probative because the VA 
examiner had the benefit of reviewing all the evidence of 
record, which the private physicians did not, and stated his 
opinions in a non-speculative manner.

The joint remand was also requested so that the Board could 
consider whether the appellant would be entitled to service 
connection under 38 C.F.R. § 3.303(b) which states:

With chronic disease shown as such in 
service (or within the presumptive period 
under § 3.307) so as to permit a finding 
of service connection, subsequent 
manifestations of the same chronic 
disease at any later date, however 
remote, are service connected, unless 
clearly attributable to intercurrent 
causes.  This rule does not mean that any 
manifestation of joint pain, any 
abnormality of heart action or heart 
sounds, any urinary findings of casts, or 
any cough, in service will permit service 
connection of arthritis, disease of the 
heart, nephritis, or pulmonary disease, 
first shown as a clear-cut clinical 
entity, at some later date.  For the 
showing of chronic disease in service 
there is required a combination of 
manifestations sufficient to identify the 
disease entity, and sufficient 
observation to establish chronicity at 
the time, as distinguished from merely 
isolated findings or a diagnosis 
including the word 'Chronic.'  When the 
disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), 
there is no requirement of evidentiary 
showing of continuity.  Continuity of 
symptomatology is required only where the 
condition noted during service (or in the 
presumptive period) is not, in fact, 
shown to be chronic or where the 
diagnosis of chronicity may be 
legitimately questioned.  When the fact 
of chronicity in service is not 
adequately supported, then a showing of 
continuity after discharge is required to 
support the claim.

The Board was asked to consider whether the evidence showed 
the existence of a chronic disease in service or during an 
applicable presumption period combined with subsequent 
manifestations of the same chronic disease, or, in the 
alternative, whether the evidence showed continuity of 
symptomatology.

First, the Board does not find that the evidence of record 
shows the existence of a chronic disease in service.  The 
veteran's complaints of joint pain in service were clearly 
diagnosed as acute arthritis.  Chronic arthritis was never 
diagnosed in service.  
38 C.F.R. § 3.303(b), cited above, specifically states that 
"[t]his rule does not mean that any manifestation of joint 
pain . . . in service will permit service connection of 
arthritis . . . ."  The regulations states that "[f]or the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  Id.

In this case, the service medical records do not show anything 
other than isolated findings.  The veteran had joint pain for 
a matter of days while he was hospitalized in 1943.  By the 
time he was released from the hospital, the joint pain had 
resolved.  The veteran remained in service for over two years 
after his hospitalization for scarlet fever, and there was no 
further complaint, treatment, or diagnosis referable to joint 
pain or arthritis.  His separation examination noted no 
musculoskeletal defects.  Thus, the evidence did not show 
chronic arthritis in service.  The Board also notes that the 
veteran himself has never asserted that he had chronic 
arthritis or recurrent joint pain in service.  For these 
reasons, the Board does not find that the evidence of record 
shows the existence of a chronic disease in service.

Second, the evidence of record does not show the existence of 
chronic arthritis during the presumption period.  Chronic 
arthritis was not manifested to a compensable degree within 
one year of service.  There are no medical records which show 
the existence of chronic arthritis within one year of 
service.  In fact, the veteran's own statements do not 
support the manifestation of chronic arthritis to a 
compensable degree within one year of service.  In 1965 he 
stated that for "ten years" after his separation from 
service "I was apparently in good health."

Although later statements by the veteran's wife indicated 
that the veteran saw physicians for joint pain after service 
in the 1940s, she did not specify that he was treated for 
arthritis within one year of service.  Records show that she 
did not marry the veteran until after the end of the one year 
presumptive period, in 1947.  In fact, 20 years after 
service, the 1965 VA examination only diagnosed chronic, 
degenerative arthritis of the cervical spine.  No arthritis 
was found on VA 1965 X-ray reports of the joints that were 
affected in service.  As a showing of chronic arthritis in 
service (or within the presumptive period under § 3.307) is a 
prerequisite to an award of service connection for subsequent 
manifestations of the same chronic disease at any later date, 
rheumatoid arthritis cannot be service-connected on this 
basis. 

The Board does not find that a grant of service connection 
based on continuity of symptomatology is warranted in this 
case because the evidence does not support that the veteran's 
symptoms of joint pain were continuous.  The Court has held 
that symptoms, not treatment, are the essence of any evidence 
of continuity.  Savage v. Gober, 10 Vet. App. 488, 495 (1997).  
The Board acknowledges that numerous lay statements indicate 
that the veteran has had periodic complaints of joint pain 
since service.  However, these statements did not demonstrate 
evidence of continuity of symptomatology.

The Board finds it significant that at the time of his initial 
claim for compensation benefits in March 1965, 20 years after 
service, he reported that for "ten years" after his 
separation from service "I was apparently in good health."  
In December 1965 he stated that the arthritis had not recurred 
after service until "years later."  Even the private medical 
evidence does not show treatment for any type of joint pain 
until many years after service.  Dr. Barnes' June 1984 
statement reported that the veteran was seen only once, 6 
years after service, with a shoulder complaint and that he did 
not see the veteran again for a joint complaint until 1955, 10 
years after service.  During his July 1984 personal hearing, 
the veteran testified that for periods of years he "felt fine 
and thought [he] was in good health."  He described one 
symptom-free period for years after service, and then another 
symptom-free period for years in the late 1950's and early 
1960's.  Most significantly, in an August 1984 written 
statement the veteran stated "[y]ou will notice that through 
the years I have had remissions of 8 to 10 years between 
flare-ups: 1951, 1955, 1962, 1965, 1975, and 1983."

The Board does not find that the lay evidence supports service 
connection based on continuity of symptomatology because the 
essence of continuity is the requirement of an uninterrupted 
succession or an unbroken course.  By his own acknowledgment, 
in addition to the medical evidence showing sporadic treatment 
for joint pain, his symptoms completely ceased for up to 10 
years at a time.  Thus, continuity of symptomatology clearly 
is not shown.

Further, the appellant's general contentions, and the 
statements of his wife and acquaintance, of record are of 
insufficient probative value so as to be dispositive of the 
issue presented on appeal.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992) (holding that the Board is not required to 
entertain unsupported lay speculation on medical issues).  
Although the appellant claims that he currently has rheumatoid 
arthritis that originally manifested during service, and his 
wife and acquaintance report that he has had joint pain since 
service related to his rheumatoid arthritis, their assertions 
of medical diagnoses and opinions on causation alone are not 
probative.  See Moray v. Brown, 5 Vet.App. 211 (1993); 
Grottveit v. Brown, 5 Vet.App. 91 (1993).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service-connected 
for rheumatoid arthritis.


ORDER

A claim for entitlement to service connection for rheumatoid 
arthritis is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

